DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a first action on the merits of the application. Claims 1, 20, and 35-36 are pending. 

Claim Objections
Claim 35 is objected to because of the following informalities:  
In claim 35, step “h,” “3 part by weight” and “one hundred part by weight” appear to be misstatements of “3 parts by weight” and “one hundred parts by weight,” respectively. In addition, for stylistic consistency, it is respectfully suggested that “3 parts by weight” be rewritten as “three parts by weight.” See “five parts by weight” in step “e” of claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshida et al. (JP2013023481A, hereinafter “Yoshida”), and as evidenced by Meng et al. (US 2004/0210087 A1, hereinafter “Meng”).
(Note: For Yoshida, all references are to the machine translation provided at Espacenet [website of the European Patent Office] on 22 February 2021. This translation is appended herein.)
Yoshida discloses a method for obtaining an aqueous solution or raw material composition comprising 3-hydroxypropionic acid (3HP) and a salt of 3HP from a fermentation broth ([0027], [0041]) (i.e. a method for recovering a composition enriched in 3-hydroxypropionic acid from a fermentation broth comprising 3-hydroxypropionic acid and/or salts thereof), wherein the pH in a culture broth was controlled to 7 ([0045]) (i.e. providing the fermentation broth having a pH of from about 2 to about 8), so that cells and the calcium sulfate can be removed by filtration after acidification ([0053]) (i.e. providing a broth comprising 3-hydroxypropionic acid and/or salts thereof, and a total sulfate ion and phosphate ion concentration), adding by drops an aqueous sulfuric acid solution ([0053]) (i.e. acidifying the fermentation broth to lower the pH to form an aqueous solution comprising 3-hydroxypropionic acid), removing calcium sulfate by filtration ([0053]) (i.e. reducing the total sulfate ion and phosphate ion concentration of the aqueous solution to produce a reduced ion aqueous solution comprising 3-hydroxypropionic acid), using a thin film evaporator to boil off a light boiling portion at a pressure of 20 mmHg with a jacket temperature of 50 °C (i.e. distilling the reduced ion aqueous solution by applying vacuum and heat to the reduced ion aqueous solution to form an aqueous distillation product comprising 3-hydroxypropionic acid), and performing a second evaporation to an obtained bottom liquid to obtain a 3HP solution that is 69% 3HP by mass ([0053]) (i.e. recovering the aqueous distillation product comprising 3-hydroxypropionic acid at a concentration of at least twenty percent by weight of the aqueous distillation product).
However, Yoshida does not explicitly disclose (i) acidifying the fermentation broth to lower the pH to from about 1 to about 3; (ii) distilling the reduced ion aqueous solution at a pH of from about 1 to about 3; or (iii) recovering an aqueous distillation product that comprises less than five parts by weight acrylic acid per one hundred parts by weight 3-hydroxypropionic acid present.
Regarding (i), the skilled practitioner would have recognized that the purpose of the acidifying by dropwise addition of sulfuric acid in Yoshida is to acidify the solution to recover the 3HP, producing Meng (Meng, [0003]), which discloses a process for recover a hydroxyl-functional carboxylic acid from a fermentation broth (Meng, [0003]), an example of which is 3-hydroxypropionic acid (Meng, [0016]). Regarding the limitation of a pH of from about 1 to about 3, it would have been prima facie obvious to find a workable range for the pH of the solution through routine experimentation. See MPEP 2144.05 (II)(A).
Regarding (ii), since Yoshida does not disclose steps following the addition of sulfuric acid and the first evaporation step, the skilled practitioner would have recognized that the evaporation step is taught to be conducted under acidic conditions. Regarding the limitation of a pH of from about 1 to about 3, it would have been prima facie obvious to find a workable range for the pH of the solution through routine experimentation. See MPEP 2144.05 (II)(A).
Regarding (iii), Yoshida teaches that a range of concentrations of 3HP in an obtained raw material composition can be adjusted, with a lower bound of 5% 3HP and an upper bound of 95% 3HP ([0027]). It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Yoshida further teaches that the composition of the solution obtained after a second evaporation step can be expressed as 95 parts by weight 3HP per 5 parts by weight to all other components, based on mass percentages ([0027]). Since acrylic acid was known to be produced by the dehydration of 3HP ([0004]), a reaction which is taught to occur in a later process step ([0030]), there would have been no reason for the practitioner to have expected that the 3HP solution prior to the second distillation step comprises proportionally more acrylic acid than the final raw material composition. Moreover, a portion of the components of the product of the evaporation would necessarily have included water ([0047]), so that the proportion of acrylic acid must have been less than the above 5 parts by weight. Therefore, the skilled practitioner would have inferred that the concentrated solution produced by the first evaporation step ([0048]) comprises less than five parts by weight acrylic acid per one hundred parts by weight 3-hydroxypropionic acid present. In 

Regarding claim 20, Yoshida teaches the use of thin film evaporation ([0053]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

REJECTION 1
Claims 1, 20, 35, and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/601,069 (reference application). 
Claim 46 of the instant application appears to correspond to claim 35 of the reference application in that each disclose the providing of a fermentation broth, acidifying and ion reducing steps, a distilling step, and a recovery step (claim 1 of each). 
Claim 1 of the instant application appears to differ from claim 1 of the reference application in that:
The reference application includes the additional step of evaporating at least a portion of the liquid present in a fermentation broth comprising 3-hydroxypropionic acid and/or salts thereof prior to the acidifying of the acidifying of the fermentation broth. However, the instant claim 1 uses open language (“comprising”), so the recited steps of the instant claim 1 are obvious in view of claim 1 of the reference application.
In the corresponding distillation step of claim 1 of the reference application, it is recited that “the concentration of 3-hydroxypropionic acid in the reduced ion aqueous solution prior to distillation of step (e) is from about 20 percent by weight to about 80 percent by weight.” However, the instant claim 1 uses open language (“comprising”), so the cited condition of claim 1 of the reference application is encompassed by the instant claim 1.
In the corresponding recovering step of claim 1 of the reference application, 3-hydroxypropionic acid is obtained at a concentration of at least thirty percent by weight, rather than twenty percent by weight as claimed in the instant application. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I).
Regarding claim 20, distillation by the recited apparatus is regarded as an obvious variations of the independent claim. See, for example, Yoshida at [0053]: thin film evaporation.
Regarding claim 35, this appears to correspond to claim 46 of the reference application, with each reciting a recovering of a bottom distillation stream step in which the bottom stream comprises 5-20% of the 3HP present prior to distilling, the application of vacuum and heat to the bottom stream, and a second recovery step at like 3HP to acrylic acid ratios
Regarding claim 36, this appears to correspond to claim 47 of the reference application.
This is a provisional nonstatutory double patenting rejection.

REJECTION 2
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,442,749 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of instant claim 1 are prima facie obvious in view of 10,442,749 B2 (reference document).

The reference document recites a fermentation broth comprising micro-organism cells. However, the instant claim 1 uses open language (“comprising”), so the cited condition of claim 1 of the reference document is encompassed by the instant claim 1.
The reference document includes two additional steps of evaporating prior to the distillation step. However, the instant claim 1 uses open language (“comprising”), so the recited steps of the instant claim 1 are obvious in view of claim 1 of the reference document.
In the corresponding recovering step of claim 1 of the reference document, 3-hydroxypropionic acid is obtained at a concentration of at least thirty percent by weight, rather than twenty percent by weight as claimed in the instant application. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I).

REJECTION 3
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,442,749 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of instant claim 1 are prima facie obvious in view of 10,442,748 B2 (reference document).
Claim 1 of the instant application appears to differ from claim 1 of the reference document in that:
The reference document recites a fermentation broth comprising micro-organism cells, and the fermentation broth of the reference document is recited to be aqueous. However, the 
The reference document recites the formation of a gypsum precipitate during the corresponding acidifying step. However, the instant claim 1 uses open language (“comprising”), so the cited condition of claim 1 of the reference document is encompassed by the instant claim 1.
The reference document includes an additional step of evaporating prior to the distillation step. However, the instant claim 1 uses open language (“comprising”), so the recited steps of the instant claim 1 are obvious in view of claim 1 of the reference document.
In the corresponding recovering step of claim 1 of the reference document, 3-hydroxypropionic acid is obtained at a concentration of at least thirty percent by weight, rather than twenty percent by weight as claimed in the instant application. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I).

Claim Objections
Claims 35 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 35-36. The concept of a method for recovering a composition enriched in 
(a)    providing the fermentation broth having a pH of from about 2 to about 8 comprising: 3-hydroxypropionic acid and/or salts thereof, and a total sulfate ion and phosphate ion concentration; 
(b)    acidifying the fermentation broth to lower the pH to from about 1 to about 3 to form an aqueous solution comprising 3-hydroxypropionic acid; 
(c)    reducing the total sulfate ion and phosphate ion concentration of the aqueous solution to produce a reduced ion aqueous solution comprising 3-hydroxypropionic acid 
(d)    distilling the reduced ion aqueous solution at a pH of from about 1 to about 3 by applying vacuum and heat to the reduced ion aqueous solution to form an aqueous distillation product comprising 3-hydroxypropionic acid; 
(e)    recovering the aqueous distillation product comprising 3-hydroxypropionic acid at a concentration of at least thirty percent by weight of the aqueous distillation product and wherein the aqueous distillation product comprises less than five parts by weight acrylic acid per one hundred parts by weight 3-hydroxypropionic acid present (claim 1); 
(f)    recovering a distillation bottom stream from distilling step (d), the distillation bottom stream comprising from about 5 percent to about 20 percent 3-hydroxypropionie acid of the total amount of the 3-hydroxypropionic acid present in the reduced ion aqueous solution of step (c);
(g)    applying vacuum and heat to the distillation bottom stream; and
(h)    recovering a second aqueous distillation product comprising 3-hydroxypropionic acid, wherein the second aqueous distillation product comprises less than about 3 part by weight acrylic acid per one hundred part by weight 3-hydroxypropionic add present in the second aqueous distillation product (claim 35) is considered to define patentable subject matter over the prior art. 
Yoshida et al. (JP2013023481A, referencing the attached Espacenet machine translation obtained on 22 February 2021), which discloses a method for obtaining an aqueous solution of 3-hydroxypropionic acid ([0041]) wherein the pH in a culture broth was controlled to 7 ([0045]), cells and the calcium sulfate are removed by filtration ([0053]) (i.e. reducing the total sulfate ion and phosphate ion concentration), performing a second evaporation ([0052]) (analogous to the claimed distillation), and recovering a solution with a 3-hydroxypropionic acid concentration of up to 95% by mass ([0050]). Yoshida further teaches a further evaporation of an obtained bottom liquid at reduced pressure and increased temperature (i.e. recovering a distillation bottom stream; applying vacuum and heat) and recovering a 3HP solution that is 69% 3HP by mass ([0053]). However, Yukata is silent regarding the amount of 3HP contained in the bottoms liquid relative to the amount of 3HP in the solution prior to evaporation, and Yoshida provides no suggestion that the bottom liquid evaporated during the second evaporation step should have less than about 20 percent of the 3HP present prior to the start of the first evaporation step. 
Other close prior art, Edlauer et al. (AT 508663 A4, hereinafter "Edlauer”), discloses a method for the preparation of hydroxycarboxylic acids by fermentation and purification of desired acids from a fermentation solution (p. 1/10, “The present . . .”), including 3-hydroxypropionic acid (hereinafter “3-HP”) (p. 2/10, “The acids which . . .”), in which a fermentation broth having a pH of 3.0 (p. 3/10, last line) comprising the species to be isolated, which is lactic acid in the examples (i.e., p. 4/10, “The lactic acid . . ."; p. 6/10, example 3, etc.), has its pH adjusted (i.e. acidified) to 2.2 (p. 4/10, lines 5-6) prior to a distillation step (p. 4/10, “The lactic acid . . .", line 4). Edlauer also teaches a subsequent evaporation step (p. 4/10, lines 4-6). However, this step is not recited to be performed on a bottom stream, and no indication is given about the amount of lactic acid remaining in this distillation step relative to the lactic acid amount prior to evaporation. Furthermore, since Edlauer teaches a method that is directed in particular to lactic acid (p. 2/10, “The acids”), it would not have been prima facie obvious to apply the Edlauer to the method directed toward the 3-hydroxypropionic acid solution of Yoshida with respect to concentrations of 3HP during evaporation. Lastly, since Edlauer is directed toward a method for purifying lactic acid, this reference cannot directly address the claimed relative concentrations in an obtained product of acrylic acid and 3-hydroxypropionic acid. 
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion which would have led the skilled practitioner to arrive at the claimed method. Claims 1, 20, and 35-36 would be allowable if the nonstatutory double patenting rejections were to be overcome by the filing of a terminal disclaimer. See MPEP 804.02 II and VI.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/GABRIEL E GITMAN/Examiner, Art Unit 1772                                                                                                                                                                                                        
/JONATHAN MILLER/Primary Examiner, Art Unit 1772